              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BENNY LYNN ISOM,                )
                                )
              Petitioner,       )
                                )        l:16CV853
    v.                          )        1:03CR241-1
                                )        1:03CR242-1
UNITED STATES OF AMERICA,       )
                                )
              Respondent.       )


                              ORDER

    This matter is before this court for review of the

Recommendation and Order (“Recommendation”) filed on November 2,

2018, by the Magistrate Judge in accordance with 28 U.S.C.

§ 636(b). (l:03CR241-1 (Doc. 158); 1:03CR242-1 (Doc. 148).) In

the Recommendation, the Magistrate Judge recommends that any

claims Petitioner has raised as to case number 1:03CR242-1 be

dismissed for lack of jurisdiction, that the Government’s Motion

to Dismiss, (1:03CR241-1 (Doc. 148)), be granted, that

Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence, (1:03CR241-1 (Doc. 141)), and Amended

Motion, (1:03CR241-1 (Doc. 145)), be denied, and that judgment

be entered dismissing this action without issuance of a

certificate of appealability. The Recommendation was served on

the parties to this action on November 2, 2018 (l:03CR241-1
(Doc. 159); 1:03CR242-1 (Doc. 149).) Petitioner filed timely

objections, (1:03CR241-1 (Doc. 161)), to the Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate (J]udge. [O]r recommit the matter to

the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which objection was made and has made a de

novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (1:03CR241-1 (Doc. 158); 1:03CR242-1 (Doc.

148)), is ADOPTED. IT IS FURTHER ORDERED that the previous stay

entered in 1:03CR242-1 based on Beckles v. United States, 580

U.S. ____, 137 S. Ct. 886 (2017) is lifted, that any claims

Petitioner has raised as to case number 1:03CR242-1 are

dismissed for lack of jurisdiction, that the Government’s Motion

to Dismiss, (1:03CR241-1 (Doc. 148), is GRANTED, and that


                               -2-
Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence, (1:03CR241-1 (Doc. 141)), and Amended

Motion, (1:03CR241-1 (Doc. 145)), are DENIED.

     IT IS FURTHER ORDERED that the clerk’s office

administratively terminate Docket Entries 137, 139 and 141 in

case number 1:03CR242-1 as incorrectly filed by the parties.

     A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 30th day of January, 2019.



                           ____________________________________
                               United States District Judge




                               -3-
